internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- -------------------------------------- -------------------------- re ----------------------------------- -------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-134644-04 date april legend a b son grandchild grandchild ---------------------------------------------------------------------------------------------------------- trust ------------------------------------------------------------------------------------------------- court order ----- ----------------------------- --------------------------------- ---------------------------- ------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------------------------------------------- --------------------------------------------------------- x date date date date date date year year bank company llc operating_agreement --------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- a ------------------------------------------------------------- ----------------------- ------------------------- ------------------- ------------------------ ---------------------- ---------------------- ----------------------- ------- ------- ------------------------ ----------------------------------- -------------------------------- ----------------------------------------------------------------------- -------------- this is in response to your letter dated date and subsequent -------- ----- ------------- ----------------------------------------------------------------------- ------------------------------------------- --------------------------------------------------- ----------------------------------------------- ------------------------------------------- ------------------------------------------- ------------- plr-134644-04 b c state state court ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------- state law state law state law state law state law state dear --------------- correspondence concerning the generation-skipping_transfer gst status of trust testate in year prior to date under the terms of paragraph first of a’s will a_trust was established for the benefit of a’s child b pursuant to which trust income and corpus was to be paid to b in the trustee’s discretion on b’s death the remaining corpus was to be distributed pursuant to b’s exercise of a testamentary special power to appoint the trust corpus among b’s children in default of appointment the corpus was to pass to b’s children b died testate on date prior to date under the terms of article tenth of b’s will as added by codicil b exercised the special power by appointing one-half of the trust corpus to be divided and held in separate trusts for the benefit of each of b’s grandchildren pursuant to this exercise trust was established for the benefit of grandchild b’s child son the parent of grandchild was designated as the initial trustee of trust as well as all trusts established pursuant to the exercise of the power b’s exercise of the power_of_appointment was approved by court order trustee of trust is to pay to grandchild at least annually the entire net_income and so much of the principal as the trustee determines is necessary for grandchild 2’s support education and medical_care trust estate to b’s issue pursuant to grandchild 2’s exercise of a testamentary limited power to appoint the corpus among b’s issue any of the trust estate not effectively under the terms of article tenth a of b’s will as set forth in the codicil the upon the death of grandchild the trustee is to distribute the balance of the the facts and representations submitted are summarized as follows a died trust further provides that son may resign from the office of trustee without leave plr-134644-04 appointed by grandchild is to be distributed to grandchild 2’s living issue by right of representation of court at any time and for any reason by filing a written instrument of resignation with the clerk of the court having jurisdiction of b’s estate son may also appoint any individual or corporation qualified to act as trustee in state by filing a written instrument of appointment if son resigns or fails to act as trustee and does not appoint a successor to act in his place bank is to act as trustee no successor trustee has the right to appoint a successor the event that son failed or ceased to act as trustee son died on date and x accepted his appointment as trustee on date regarding the trustee’s power to make discretionary distributions whenever the current beneficiary is acting as trustee and order regarding the appointment of successor trustees if the petition is granted trust would instruct the trustee as follows by an instrument dated date son appointed x as successor trustee of trust in on or about date grandchild petitioned state court to obtain instructions whenever a person is a beneficiary of the trust and also is acting as trustee of the trust such person shall exercise the trustee’s discretionary distribution powers set forth in paragraph tenth a a of the trust only for his or her support education and medical_care within the meaning of sec_2041 and sec_2514 of the internal_revenue_code_of_1986 as amended on date llc was formed under the laws of state the initial manager of grandchild further requested state court to modify trust to appoint successor trustees as listed in the following order of priority grandchild then any person designated by written instrument signed by grandchild then bank bank as the current successor trustee named in trust has consented to the proposed state court order changing the trustee succession llc is x on date trust contributed the majority of its assets a shares of company stock to llc in exchange for an ownership percentage llc is owned by members both of which are trusts established for the benefit of individuals related to grandchild policy as follows paragraph of the llc operating_agreement defines the llc’s distribution plr-134644-04 initial income amount in each calendar_year the llc shall distribute to the interest holders all distributions in proportion to the interest holder’s percentage and made quarterly or at such time or times during the year as the board_of managers shall determine an initial income amount equal to the greater of the company dividend_equivalent or trust accounting equivalent each as defined below a company dividend_equivalent for purposes of this instrument for calendar_year year the term company dividend_equivalent shall be an amount equal to dollar_figureb multiplied by each share of common_stock of company initially contributed to the llc by the members as listed on exhibit a as in effect on the date of execution of this agreement for purposes of this instrument for each calendar_year subsequent to year the term company dividend_equivalent shall be an amount equal to the prior year’s company dividend_equivalent as determined under this sec_4 a and increased by c percent c b_trust accounting equivalent for purpose of this instrument in each calendar_year the term trust accounting equivalent shall be an amount equal to the sum of the following i the net amount that would be treated as the llc’s trust accounting_income if the books_and_records of the llc were maintained as a_trust under the state uniform principal and income act plus ii an additional_amount determined by the managers such that the amount distributed to the member taxable at the highest marginal tax_rates is approximately equal to such member’s hypothetical aggregate federal and state_income_tax liabilities for such year for income of the llc allocated to the member such hypothetical tax_liability to be determined as if each member were taxable as a simple_trust under the principles of subchapter_j of the internal_revenue_code_of_1986 as amended sec_4 directs the llc to distribute additional_amounts in certain circumstances specifically if in any year a member’s taxable_income attributable to the llc exceeds the member’s share of the initial income amount then llc is to distribute an additional_amount to the member such that the member receives an amount approximately equal to the federal and state_income_tax liability on the difference between the member’s taxable_income attributable to llc and the member’s share of the initial income amount sec_4 authorizes llc to distribute additional discretionary amounts provided that the distributions shall be made in proportion to the interest holder’s ownership percentage plr-134644-04 trust and other members of llc propose to amend llc operating_agreement sec_4 b specifically the members of llc desire to remove sec_4 b because it imposes an unnecessary administrative burden on the llc the proposed sec_4 b is as follows b_trust accounting equivalent for purposes of this instrument in each calendar_year the term trust accounting equivalent shall be an amount equal to the net amount that would be treated as the llc’s trust accounting_income if the books_and_records of the llc were maintained as a_trust under the state uniform principal and income act provided however that for purposes of sec_4 b there shall be no power to make any adjustment between principal and income as otherwise might be permitted under state law or any successor to such statute x as trustee anticipates that in some years trust’s taxable_income attributable to llc may not equal the cash distributions received from llc in that event an additional_amount will be distributed to trust by llc pursuant to sec_4 of the llc operating_agreement x as trustee proposes to allocate this additional distribution to corpus under the authority granted pursuant to state law this amount so allocated will be used by the trustee to pay the income_tax_liability constructive additions have been made to trust after that date trust was irrevocable on date it is represented that no actual or you have requested the following ruling requests the issuance of instructions as contained in the petition regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee will not cause trust to lose its gst exempt status the appointment of successor trustees in accordance with the petition will not cause trust to lose its gst exempt status the potential or actual appointment of grandchild as successor trustee in accordance with the petition will not create a general_power_of_appointment and cause the trust’s corpus and any undistributed_income of trust to be included in grandchild 2’s gross_estate the trust’s contribution of substantially_all of its assets to a limited_liability_company will not cause the trust to lose its gst exempt status plr-134644-04 the proposed amendment to the llc operating_agreement to modify sec_4 b_trust accounting equivalent minimum distribution requirement will not cause the trust a member of llc to lose its gst exempt status the allocation under state law of tax distributions under sec_4 of the llc operating_agreement to principal will not cause trust to lose its gst exempt status sec_2601 imposes a tax on every generation-skipping_transfer made by a under section a of the tax_reform_act_of_1986 the gst tax is generally ruling sec_1 and transferor to a skip_person in general under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer gst tax regulations the transferor for gst tax purposes is the last person with respect to whom the property was subject_to the estate or gift_tax applicable to generation-skipping transfers made after date however under section1433 b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date the rule does not apply to the extent additions actual or constructive were made to the trust after that date further this rule does not apply to a transfer of property after date pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer for estate or gift_tax purposes sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are except as otherwise noted applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not generally apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing plr-134644-04 included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust b i d a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 provides that for purposes of sec_26 sec_26_2601-1 example involves a situation where in grantor executed an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code provided in subdivision b or c on petition of any interested person or any person named as trustee in the trust instrument the court may in its discretion appoint a state law provides that if the vacancy in the office of the trustee is not filled as state law provides in part that if a_trust instrument confers absolute sole plr-134644-04 trustee to fill the vacancy if the trust provides for more than one trustee the court may in its own discretion appoint the original number or any lesser number of trustees in selecting a trustee the court shall give consideration to any nomination by the beneficiaries who are years of age or older or uncontrolled discretion on a trustee the trustee shall act in accordance with fiduciary principles and shall not act in bad faith or in disregard of the purposes of the trust moreover notwithstanding the use of terms like absolute sole or uncontrolled by a settlor or a testator a person who is a beneficiary of a_trust that permits the person either individually or as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself pursuant to a standard shall exercise that power reasonably and in accordance with the standard state law further provides that unless a settlor or a testator clearly indicates that a broader power is intended by express reference to state law a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code no additions have been made to trust after that date in this case trust was irrevocable on date it is represented that based upon the information submitted and the representations made the issuance of instructions regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee is consistent with the terms of the instrument and state law therefore the instructions do not modify the trust or result in any shift of a beneficial_interest in trust further state court’s instructions will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for prior to the modification therefore based upon the information submitted and representations made we conclude that the proposed instruction will not constitute an addition to trust or otherwise subject trust or distributions from trust to the gst tax accordingly assuming state court orders the issuance of instructions regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee such instructions will not cause trust to lose its gst exempt status grandchild also petitioned state court to modify article tenth of b’s will to provide for a new succession of trustees in the following order of priority grandchild then any person designated by written instrument signed by grandchild then bank state law provides that an interested person may petition the court in its discretion to appoint successor trustees based upon the information submitted and the representations made the proposed modification of article tenth of b’s will is plr-134644-04 administrative in nature and does not shift a beneficial_interest in trust to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification further the modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for prior to the modification therefore the modification will not cause trust to lose its exempt status for gst tax purposes further as discussed below the actual appointment of grandchild as trustee of trust will not result in grandchild possessing a general_power_of_appointment over trust corpus and income for purposes of sec_2041 accordingly the appointment of grandchild as trustee of trust will not cause trust or distributions from trust to be subject_to the gst tax moreover assuming state court orders the appointment of successor trustees as petitioned the modification to article tenth of b’s will or the actual appointment of grandchild as trustee will not cause trust to lose its gst exempt status ruling sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive a general_power_of_appointment is defined in sec_2041 as a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent relating to the health education support or maintenance of the decedent shall not be considered a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no interest therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_20_2041-1 provides in part that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment sec_20_2041-1 provides that a power to consume invade appropriate plr-134644-04 exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder’s support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2514 provides for a similar definition of a general_power_of_appointment for gift_tax purposes and sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power in the present case the actual appointment of grandchild as trustee of trust will not cause grandchild as a beneficiary of trust acting as trustee to possess a general_power_of_appointment over trust grandchild 2’s power as trustee to distribute net_income and principal from trust to himself is limited by an ascertainable_standard relating to health maintenance support and education under the terms of the trust instrument and state law accordingly pursuant to sec_20_2041-1 and sec_25_2514-1 grandchild as successor trustee will not possess a general_power_of_appointment that will cause the corpus of trust to be included in grandchild 2’s gross_estate under sec_2041 see revrul_78_398 1978_2_cb_237 ruling sec_4 and plr-134644-04 an entity state law further provides that an entity includes a partnership or limited_liability_company state law provides that a trustee shall allocate to income money received from under sec_4 b of the llc operating_agreement as proposed to be as noted above pursuant to state law the money received from a limited amended the llc will distribute annually to trust the greater of a pecuniary amount or the equivalent of what would constitute trust accounting_income under state law determined without regard to state law if llc was a_trust these distributions to trust will be allocated to income under state law and distributed to the income_beneficiary in accordance with the terms of the trust accordingly in this case trust’s contribution of substantially_all of its assets to llc as described above will not shift any beneficial interests in trust to lower generation beneficiaries or delay vesting of any interest in trust cf sec_26_2601-1 example accordingly based on the facts submitted and representations made trust’s contribution of substantially_all of its assets to llc in exchange for an interest in llc and the amendment of sec_4 b of the llc operating_agreement as described above will not cause trust to lose its gst exempt status ruling liability company must be allocated to trust income state law provides that a fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from the ownership by a_trust of an interest in an entity whose taxable_income whether or not distributed is includable in the taxable_income of the estate_trust or a beneficiary additional_amounts distributed by llc pursuant to sec_4 of the llc operating_agreement to trust corpus these amounts will be used by the trustee to pay the trust’s income_tax_liability attributable to llc income it is represented that the amount otherwise distributable to the trust income_beneficiary through the llc and trust ie the greater of the trust accounting equivalent or the company dividend_equivalent will not be reduced as a result of the exercise of the trustee’s authority under state law in this case the allocation pursuant to state law as described above will produce the same result for purposes of determining the amounts distributed to the income_beneficiary that would be obtained if the trust assets had not been transferred to llc and the trust continued to own the assets outright accordingly based on the facts submitted and representations made the allocation under state law as described above will not cause trust to lose its gst exempt status pursuant to the authority granted under state law the trustee will allocate the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-134644-04 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
